Citation Nr: 0317584	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-04 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased rating for bilateral 
synovitis of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In January 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the Army 
from April 1961 to April 1964, and from 
September 1964 to June 1981.  The claims 
folder does not contain service medical 
records dated prior to 1966.  Contact the 
National Personnel Records Center (NPRC), or 
any other appropriate agency, and obtain all 
of the veteran's service medical records.  If 
no additional service records can be found, or 
if they have been destroyed, ask for specific 
confirmation of that fact.
2.  Contact Charles W. Needham, M.D., 5 
Elmcrest Terrace, Norwalk, CT 06850 and 
request treatment records pertaining to the 
veteran from November 1986 to the present.  
The veteran has provided a December 1999 
Authorization (VA Form 21-4142) for this 
purpose which is located in the claims folder.
3.  Subsequent to receipt of all available 
records, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  An orthopedic examination to 
determine the etiology of his low back 
disability and the current symptomatology and 
severity of his service-connected bilateral 
knee disability, including whether such 
disability is manifested by pain, arthritis, 
loss of motion, or instability.  Send the 
claims folder to the examiner for review.  
Following examination of the veteran, the 
examiner should express an opinion as to 
whether it is as likely as not (50 percent or 
greater likelihood) that the veteran's current 
low back disability began during or is 
causally related to any incident of service, 
to include trauma.  The examiner's review of 
the claims file should include the service 
medical records, which reflects treatment for 
low back pain in April and September 1980, as 
well as a March 1987 private treatment record 
showing a diagnosis of ruptured disc at L4-5 
and a bulging disc at L3-4.

Regarding the veteran's service-connected 
bilateral knee disability, the orthopedic 
examiner must comment on:
Whether there is any additional 
limitation of motion or other 
functional limitation of the knee 
joints due to pain, weakness, excess 
fatigability, incoordination, and, 
to the extent possible, flare-ups of 
pain.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown , 
8 Vet. App. 202, 204-7 (1995).  
Specifically, after determining the 
range of motion of both knees, the 
examiner should opine whether it is 
at least as likely as not that there 
is any additional functional loss 
(i.e., additional loss of motion) 
due to pain or flare-ups of pain 
supported by adequate objective 
findings, or due to any weakness on 
movement, excess fatigability, or 
incoordination that may be present.  

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





